Name: 75/481/EEC: Commission Decision of 10 July 1975 on the reform of agricultural structures to be effected in Ireland in implementation of Title I of Directive No 72/161/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic policy;  agricultural policy;  social framework;  agricultural structures and production;  Europe
 Date Published: 1975-08-09

 Avis juridique important|31975D048175/481/EEC: Commission Decision of 10 July 1975 on the reform of agricultural structures to be effected in Ireland in implementation of Title I of Directive No 72/161/EEC (Only the English text is authentic) Official Journal L 212 , 09/08/1975 P. 0021 - 0022COMMISSION DECISION of 10 July 1975 on the reform of agricultural structures to be effected in Ireland in implementation of Title I of Directive No 72/161/EEC (Only the English text is authentic) (75/481/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/161/EEC (1) of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture, and in particular Article 11 (3) thereof; Whereas on 10 June 1975 the Irish Government, under Article 10 (4) of Directive No 72/161/EEC, forwarded its scheme for the provision of socio-economic guidance for the agricultural population; Whereas, under Article 11 (3) of Directive No 72/161/EEC, the Commission must decide whether, having regard to the objectives of the Directive and to the need for a proper connection between the various measures, the provisions forwarded comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title I of Directive No 72/161/EEC to enable persons engaged in agriculture, and in particular those persons who must fundamentally alter the nature of their activity, to take decisions on their future occupations and those of their children with full knowledge of the opportunities available and of the consequences of their choice; Whereas, to that end, the Member States are therefore required: - under Articles 2 (a) and 3 of Directive No 72/161/EEC, to create and develop services providing socio-economic guidance, such services to be either public or expressly appointed and approved for that purpose by Member States, or to create and develop within services already existing special departments for the provision of such guidance, - under Articles 2 (b) and 4, to introduce appropriate basic and advanced training programmes for socio-economic counsellors and to bear the cost of training such counsellors; Whereas, under the first indent of Article 12 (2) of Directive No 72/161/EEC, the Guidance Section of the EAGGF is to refund to Member States 25 % of a standard amount of 7 500 units of account in respect of each counsellor beginning his duties for the first time and providing socio-economic guidance within the meaning of Article 3 of the Directive; Whereas, under the second indent of Article 12 (2) of Directive No 72/161/EEC, the Guidance Section of the EAGGF is to refund to Member States 25 % of the cost of training within the meaning of Article 4 of the Directive up to an overall amount of 4 500 units of account for each counsellor trained who provides socio-economic guidance within the meaning of Article 3 of this Directive; Whereas the provisions as to the number, activity and training of the socio-economic specialists set out in the provisions notified by Ireland conform with the objectives of Title I of Directive No 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the provisions of this Decision are in accordance with the Opinion of the Standing Committe on Agricultural Structure, (1)OJ No L 96, 23.4.1972, p. 15. HAS ADOPTED THIS DECISION: Article 1 The scheme for the provision of socio-economic guidance for the agricultural population in Ireland as notified by the Irish Government on 10 June 1975 satisfies the conditions for financial contribution from the Community to common measures as referred to in Article 8 of Directive No 72/161/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 10 July 1975. For the Commission P.J. LARDINOIS Member of the Commission